                               So Ordered.

           Dated: November 7th, 2018
 1

 2

 3

 4

 5

 6

 7

 8

 9

10                             UNITED STATES BANKRUPTCY COURT

11                   IN AND FOR THE EASTERN DISTRICT OF WASHINGTON

12
     In re:                                                No.: 18-00972-FPC11
13
     JANET SUE PLESTER,                                    Chapter 11
14
                     Debtor.                                      FINDINGS OF FACT
15

16
              THIS MATTER coming before the Court for hearing on November 7, 2018 upon the
17
     issues raised by Debtor’s request for confirmation of Debtor’s First Amended Plan of
18
     Reorganization filed herein on September 19, 2018 [ECF 106] (the "Plan"), and based
19
     upon the evidence produced, the Court now makes the following:
20
                                         FINDINGS OF FACT
21

22            1.     The Debtor’s Plan was submitted to Creditors and other parties in interest;

23            2.     The Plan has been accepted in writing by the creditors and equity security

24   holders whose acceptance is required by law;
25

     Findings of Fact-1                                       SOUTHWELL & O'ROURKE, P.S.
                                                                 A PROFESSIONAL SERVICE CORPORATION
                                                                      ATTORNEYS AT LAW
                                                                  SUITE 960, PAULSEN CENTER
                                                                 WEST 421 RIVERSIDE AVENUE
                                                                 SPOKANE, WASHINGTON 99201
                                                                   TELEPHONE (509) 624-0159




     18-00972-FPC11         Doc 153    Filed 11/08/18    Entered 11/08/18 15:03:39                    Pg 1 of 3
             3.      The provisions of Chapter 11 of the United States Code have been complied
 1

 2
     with and the Plan has been proposed in good faith and not by any means forbidden by

 3   law;

 4           4.      (a) Each holder of a claim or interest has accepted the Plan or will receive or
 5   retain under the Plan property of a value, as of the effective date of the Plan, that is not
 6
     less than the amount that such holder would receive or retain if the Debtor was liquidated
 7
     under Chapter 7 of the Code on such date, or (b) the Plan does not discriminate unfairly,
 8
     and is fair and equitable with respect to each class of claims or interests that is impaired
 9
     under, and has not accepted the Plan;
10

11
             5.      All payments made or promised by the Debtor or by a person issuing

12   securities or acquiring property under the Plan or by any other person for services or for

13   costs and expenses in, or in connection with, the Plan and incident to the case, have been

14   fully disclosed to the Court and are reasonable and are hereby approved, or, if to be fixed
15
     after confirmation of the Plan, will be subject to approval of the Court;
16
             6.      Confirmation of the Plan is not likely to be followed by the liquidation, or the
17
     need for further financial reorganization of the Debtor, or (b) if the Plan is a plan of
18
     liquidation, the Plan sets a time period in which liquidation will be accomplished, and
19

20
     provides for the eventuality that the liquidation is not accomplished in that time period;

21           7.      Pursuant to the Plan, the following acts or events constitute substantial

22   consummation of the Plan: sixty (60) days following Confirmation, provided that Debtor

23   has paid all installments provided by this Plan to be paid within that time;
24

25

     Findings of Fact-2                                        SOUTHWELL & O'ROURKE, P.S.
                                                                   A PROFESSIONAL SERVICE CORPORATION
                                                                        ATTORNEYS AT LAW
                                                                    SUITE 960, PAULSEN CENTER
                                                                   WEST 421 RIVERSIDE AVENUE
                                                                   SPOKANE, WASHINGTON 99201
                                                                     TELEPHONE (509) 624-0159




     18-00972-FPC11         Doc 153     Filed 11/08/18    Entered 11/08/18 15:03:39                     Pg 2 of 3
             8.      Creditors were given Notice of Confirmation and no objections thereto were
 1

 2
     made or have otherwise been withdrawn; and

 3           9.      It is proper that the Plan be confirmed.

 4                                        ///END OF ORDER///
 5

 6
     PRESENTED BY:
 7
     SOUTHWELL & O'ROURKE, P.S.
 8

 9   BY: s/ Kevin O’Rourke
        KEVIN O'ROURKE, WSBA #28912
10
        Attorneys for Debtor
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

     Findings of Fact-3                                         SOUTHWELL & O'ROURKE, P.S.
                                                                   A PROFESSIONAL SERVICE CORPORATION
                                                                       ATTORNEYS AT LAW
                                                                   SUITE 960, PAULSEN CENTER
                                                                  WEST 421 RIVERSIDE AVENUE
                                                                  SPOKANE, WASHINGTON 99201
                                                                    TELEPHONE (509) 624-0159




     18-00972-FPC11         Doc 153     Filed 11/08/18    Entered 11/08/18 15:03:39                     Pg 3 of 3
